Appeal by the Administrator of Veterans’ Affairs from so much of an order, which judicially settled the intermediate account of a committee of an incompetent veteran that allows the committee a fee of $1,250 for extraordinary services and awards the special guardian $300. Taking into consideration all the circumstances of this case, we believe that the allowances were excessive. The *1031order is consequently modified on the law and on the facts and in the exercise of discretion to the extent of reducing the allowance to the committee for extraordinary and legal services to the sum of $500 plus $100 disbursements, and reducing the allowance to the special guardian to the sum of $200; and, as so modified, the order is affirmed, without costs. Settle order. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.